Citation Nr: 0123754	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of pension overpayment in the amount 
of $11,381.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Committee on Waivers and Compromises (CWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied entitlement to 
the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The claimant failed to accurately report all income to 
VA, resulting in an overpayment of death pension benefits, 
which constitutes bad faith and lack of good faith in his 
dealings with the government.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 
1.965 (2000); see also recently published regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  

The Board finds that in the statement of the case (SOC) 
issued in June 2001 the claimant was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In the 
cover letter accompanying, the SOC, the claimant was offered 
an opportunity to submit additional evidence in support of 
his claim.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
as to the evidence needed to substantiate the claim, and the 
Board will proceed with appellate disposition on the merits.   

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384  (1993).

The Board notes that the claimant has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(3)(2000).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of the . . 
. Government."  38 C.F.R. § 1.965(b)(3).  The Board also 
notes that any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962.

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).

The September 2000 Committee decision noted that on his 
initial application in 1995, the claimant had failed to 
report income that he was receiving from an independent 
retirement source since 1992, resulting in an overpayment of 
pension benefits.  The veteran continued to conceal his 
receipt of such additional benefits on subsequent reports, 
see e.g. January 2000 Eligibility Verification Report.  
Thereafter, the veteran's additional income was identified by 
VA through an income verification match, and he was 
confronted with the overage.  While initially acknowledging 
that he could repay $50 per month, the veteran's current 
argument is essentially that his current financial burdens 
render repayments a hardship.

The Board considers that there was a willful intention on the 
part of the claimant to seek an unfair advantage knowing that 
the consequences of his actions would result in a loss to the 
government.  The Board also considers that the appellant 
received the overpayment as a result of bad faith.

The Board observes that the veteran had established 
entitlement to non service-connected pension in part because 
of his failure to accurately report his income.  Moreover, he 
failed to report such income until the VA independently 
identified such income.  

Correspondence to the claimant informed him that the rate of 
VA pension was directly related to income and that changes to 
reported income would result in adjustment to payments.  The 
claimant was charged with the obligation to accurately notify 
VA immediately as to his actual income.  He was also notified 
that failure to do so may create an overpayment which will 
have to be repaid.

The record reflects that the appellant began receiving such 
other retirement payments in 1992, before his application for 
VA pension benefits.  Nevertheless, upon his initial 
application for VA benefits, the veteran reported only social 
security income awarded to himself as well as the award to 
his dependent son.  Based on the government's reliance upon 
the income information provided by the veteran on his initial 
application, the initial award letter listed that the 
claimant had no income from any source, except for Social 
Security.  The claimant was sent letters by VA which again 
informed him of the importance of reporting any and all 
income to VA.  

The concealed income is attributable to the veteran 
personally.  If it were attributable to another family 
member, more of a case could be made that he was innocent or 
unaware of such income.  Additionally, the fact that the 
suppression of income information derives from the veteran's 
initial application weighs heavily against him.  Finally, the 
fact that the concealed income was not revealed by him on his 
initial application or subsequent reports, but rather came to 
VA's attention independently, also weighs against him. 

The Board finds that the claimant failed to accurately inform 
VA that he was receiving retirement benefits, and that he 
acted in bad faith, and failed to act in good faith in his 
dealings with VA by so failing to report such income, which 
he knew or should have known was the determining factor in 
calculating his VA pension.

Therefore, the claimant's action in failing to inform VA of 
his actual income must be viewed as having been undertaken 
with the "intent to seek unfair advantage," as well as with 
"knowledge of the likely consequences," namely that he 
would be paid money to which he was not entitled.  That 
failure to report income also resulted in a substantial loss 
to the government.  Therefore, the Board finds that the 
claimant's actions, or his failure to act and report his 
income to VA, were undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
resulted in a loss to the government.

Accordingly, the claimant's conduct is properly characterized 
as bad faith and lack of good faith, and waiver of recovery 
of his debt stemming from the overpayment of improved pension 
benefits is precluded by law.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 (2000).



ORDER

Waiver of recovery of a debt stemming from the overpayment of 
pension benefits is precluded by law.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

